DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. 
The applicant argues that Weinhofer fails to teach separate and linearly independent partial motion profiles that are optimized separately and independently and combined to form an optimized profile via vector addition.
The examiner respectfully submits that the term “linearly independent” as it relates to the partial motion profiles and as defined in the specification includes “independent directions” (ABSTRACT, [0078]).
The examiner respectfully submits that the recited optimization is broadly defined in the specification, for example “the optimized motion profile are determined as position functions, speed functions, acceleration functions and/or jerk functions in each case of the time, the position of the actuator or an alignment of the actuator.” The actual optimization process does not appear to be specifically defined in any sort of specific mathematical terms, but rather is broadly defined to be an 
Further, Weinhofer clearly states analogous optimization variables to those of the instant application in [0075], such as “support for dynamic path transitions, smooth path transitions, independent specification of acceleration and deceleration, and relatively easy implementation.” Weinhofer further explicitly teaches an exemplary optimization in at least [0134] – [0140], wherein “the multi-dimensional coordinated linear move can be separated into multiple individual one-dimensional moves (m.sub.1 . . . m.sub.n). Therefore, the coordinates of the velocity [overscore (v)].sub.s and acceleration [overscore (a)].sub.s represent the start velocity and start acceleration for the individual moves.” One-dimensional moves are inherently separate and independent. Weinhofer further teaches optimizing velocity and acceleration by specifying the optimizations as a function of time for separate portions of a bzier segment ([0334] - [0338]). Clearly Weinhofer teaches defining a path, separating the path into separate linearly independent partial motion profiles, and provides motivation to optimize said paths as noted above. At a minimum, “smooth path transitions” are analogous to being “optimized”. Further, the examiner reiterates that the teachings of Weinhofer with respect to FIG. 3 read on the claimed limitations in view of the applicants definition of “linearly independent”. Additionally, FIG. 5 of Weinhofer clearly illustrates that the coordinated move is divided into multiple independent processing paths for multiple individual axes – the final movement of the device is a the combination of moving the multiple axes at the same time with “smooth transitions” and limiting maximum velocity and acceleration. Weinhofer additionally teaches combining partial segments by setting the vector addition at intersection points to zero to blend the transitions ([0322] – [0327]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinhofer (US 2005/0071021).

Regarding claim 1, Weinhofer teaches (¶ [0007] – [0009]):
A method for optimizing a motion profile based on a plurality of separate and linearly independent partial motion profiles for motion of at least one actuator via at least two drives of a technical system, the method comprising (FIG. 2; [0004]; first and second axis; [0008]): 
dividing, by a control device, an original motion profile (FIG. 3; A to B) of the technical system into the plurality of separate and linearly independent partial motion profiles (82, 84, 86 are independent motion vectors); 
optimizing, by the control device, the plurality of separate and linearly independent partial motion profiles of the technical system separately and independently ([0060] – [0063]); 
combining the optimized separate and linearly independent partial motion profiles via at least one optimization method comprising vector addition of speeds of the separate and linearly independent partial motion profiles to form an optimized motion profile comprising the combined optimized separate and linearly independent partial motion profiles ([0134] – [0140]); and
([0007]).
Regarding claim 2, Weinhofer teaches (¶ [0008]):
The method as claimed in claim 1, wherein the optimization method takes into account physical boundary conditions.
Regarding claim 3, Weinhofer teaches (¶ [0007] – [0009]; the optimized motion profile occurs when the device is operated):
The method as claimed in claim 1, wherein the optimized partial motion profiles are assembled to form the optimized motion profile.
Regarding claim 4, Weinhofer teaches (¶ [0007] – [0009]; the optimized motion profile occurs when the device is operated):
The method as claimed in claim 2, wherein the optimized partial motion profiles are assembled to form the optimized motion profile.
Regarding claim 5, Weinhofer teaches (FIG. 1B, 26):
The method as claimed in claim 1, wherein at least one of (i) the separate and linearly independent partial motion profiles and (ii) the optimized separate and linearly independent partial motion profiles each describe motion variables of a drive as a function of time.
Regarding claim 6, Weinhofer teaches ([0004], FIG. 26):
The method as claimed in claim 1, wherein at least one of (i) the separate and linearly independent partial motion profiles and (ii) the optimized separate and linearly independent partial motion profiles describe motion variables of an actuator in a direction of motion as a function of time.
Regarding claim 7, Weinhofer teaches (¶ [0053]):

Regarding claim 8, Weinhofer teaches (¶ [0058]):
The method as claimed in claim 1, wherein at least one of (i) the original motion profile, (ii) the plurality of separate and linearly independent partial motion profiles, (iii) the optimized separate and linearly independent partial motion profiles and (iv) the optimized motion profile are each determined as at least one of (i) position functions, (ii) speed functions, (iii) acceleration functions and (iv) jerk functions of time of a position of an actuator or an alignment of the actuator.
Regarding claim 9, Weinhofer teaches (FIG. 27 – 31):
The method as claimed in claim 7, wherein the time ranges partially overlap.
Regarding claim 10, Weinhofer teaches (FIG. 27 – 31):
The method as claimed in claim 8, wherein the time ranges partially overlap.
Regarding claim 11, Weinhofer teaches (FIG. 5; axis 1 – axis n):
The method as claimed in claim 1, wherein a first partial motion profile and a first optimized partial motion profile describe a motion of an actuator in a first direction; 
wherein a second partial motion profile and a second optimized partial motion profile describe the motion of the actuator in a second direction; and 
wherein a third partial motion profile and a third partial motion profile describe the motion of the actuator in a third direction or an alignment of the actuator.
Regarding claim 12, Weinhofer teaches (¶ [0075]):
The method as claimed in claim 1, wherein the optimization method optimizes the plurality of separate and linearly independent partial motion profiles with respect to at least one 
Regarding claim 13, Weinhofer teaches (¶ [0007] – [0009]):
The method as claimed in claim 2, wherein the physical boundary conditions are time dependent.
Regarding claim 14, Weinhofer teaches (¶ [0060]):
The method as claimed in claim 1, wherein at least one of (i) the optimized motion profile and (ii) the optimized separate and linearly independent partial motion profiles are utilized to perform handling operations or pick-and-place operations.
Regarding claim 15, Weinhofer teaches ([0060]):
The method as claimed in claim 1 wherein the technical system comprises one of (i) a robot, (ii) a parallel kinematics machine and (iii) a handling device.

Regarding claims 16 and 17, Weinhofer teaches the limitations as rejected above with respect to claim 1, pick and place machines disclosed in (¶ [0060]):

Regarding claim 18, Weinhofer teaches (¶ [0060]):
The technical system of claim 17, wherein the technical system comprises one of (i) a robot, (ii) a parallel kinematics machine and (iii) a manipulating device.
Regarding claim 19, Weinhofer teaches (¶ [0007] – [0009]):
The method of claim 1, wherein the control device comprises a programmable logic controller.
Regarding claim 20, Weinhofer teaches (¶ [0007] – [0009]):

Regarding claim 21, Weinhofer teaches (¶ [0007] – [0009]):
The technical system of claim 17, wherein the control device comprises a programmable logic controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624